Citation Nr: 1228815	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-11 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for the service-connected right inguinal hernia on a schedular basis.  

2.  Entitlement to a compensable initial rating for the service-connected right inguinal hernia on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1988 to March 1989.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for a right inguinal hernia and assigned a noncompensable rating, effective September 24, 1993.  

In November 2008 and May 2010 the Board remanded the claim for further development, including obtaining outstanding private treatment records, and providing notice regarding the evidence required to substantiate an extraschedular rating claim.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the November 2008 and May 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet.App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet.App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In October 2010, the Board denied the claim for an increased rating.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims ("CAVC," or alternatively "the Court").  A January 2011 CAVC Memorandum Decision vacated and remanded the Board's October 2010 decision.  

The issue of entitlement to a compensable initial rating for the service-connected right inguinal hernia on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  




FINDINGS OF FACT

1.  Throughout the appeals period, the Veteran's right inguinal hernia was reducible, or without true hernia protrusion.  There is no evidence that the right inguinal hernia is postoperative, and it does not demonstrate the need for support by truss, belt, or other supportive device.

2.  The Veteran has competently and credibly asserted that he experiences functional loss due to pain related to his right inguinal hernia throughout this appeal.  

3.  The functional loss due to pain related to the Veteran's right inguinal hernia will be rated by analogy under the diagnostic codes for "scars, other (including linear scars) and other effects of scars," as "one or two scars that are unstable or painful."  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent (but no higher) for a right inguinal hernia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.14, 4.20, 4.21, 4.25, 4.27, 4.41, 4.114, Diagnostic Code (DC) 7338, 4.118 DC 7899-7804 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's increased rating claim arises from his disagreement with the assignment of a noncompensable rating for his right inguinal hernia disability following the grant of service connection, effective September 24, 1993.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further notice is needed under VCAA for the initial increased (compensable) rating claim, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Quartuccio v. Principi, 16 Vet. App. 183; see also 38 C.F.R. § 20.1102.  

Further, the Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 2009).  In any event, Vazquez-Flores was limited to claims involving increased ratings, and is not applicable to claims, such as the one in this matter, involving an appeal of the initial rating assigned following a grant of service connection.  Moreover, the Court has held that in a claim for an increased initial rating after the claim for service connection has been substantiated and allowed, as is the situation in this case, further notice is not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records (STRs), post-service VA treatment records, post-service private treatment records including all records from Kelsey Seybold Clinic and St. Luke's Episcopal Hospital requested in the November 2008 and May 2010 Board Remands, and statements submitted by or on behalf of the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the Veteran underwent various Compensation and Pension (C&P) examinations dated April 2004, July 2005, September 2005, and February 2008 that addressed his right hernia disability.  The examiners reviewed the history of the disorder, noted all relevant current complaints, and conducted examinations which provided all physical findings relevant under the applicable diagnostic code.  The examinations are fully adequate for rating purposes.  

Neither the Veteran nor his attorney has indicated that there was any additional relevant evidence from any source.  As noted, in November 2008 and May 2010, the Board remanded the increased rating claim to the AMC/RO for additional development, including outstanding private treatment records from Kelsey Seybold Clinic and St. Luke's Episcopal Hospital, and notice regarding the evidence required to substantiate his extraschedular rating claim.  The treatment records from Kelsey Seybold Clinic and St. Luke's Episcopal Hospital are of record.  With regard to the Kelsey Seybold Clinic treatment records, the Board notes that in a May 2010 letter, the AMC/RO requested that the Veteran complete and return VA Form 21-4142, "Authorization and Consent to Release Information" form so the AMC/RO could obtain the Veteran's records from Kelsey Seybold Clinic.  In a June 2010 response letter, the Veteran's representative submitted a copy of all treatment records from Kelsey Seybold Clinic and indicated that "there is no need" for the AMC/RO "to make further requests" for these records.  See June 2010 Type-Written Letter from the Veteran's Attorney.  Further, in a December 2008 notice letter, the AMC/RO requested evidence required to substantiate the Veteran's extraschedular rating claim, specifically evidence that he missed four weeks of work due to his service-connected right inguinal hernia.  The Veteran did not respond to such request and did not submit any evidence that he missed four weeks of work due to his service-connected right inguinal hernia.  As the AOJ attempted to obtain the Veteran's outstanding private treatment records from Kelsey Seybold Clinic and St. Luke's Episcopal Hospital (which are of record) and provided the Veteran with notice regarding the evidence required to substantiate his extraschedular rating claim, the Board finds that the AOJ substantially complied with the November 2008 and May 2010 remand orders and no further action is necessary in this regard.  See D'Aries, supra.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased initial rating claim for right inguinal hernia.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the adjudication of the appeal  would not cause any prejudice to the Veteran.  


Legal Criteria and Analysis of the Increased Rating Claim

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet.App. 282 (1991).  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.  

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately.  See 38 C.F.R. § 4.25.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

Where a particular disability for which the veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

When rating by analogy, the diagnostic code is "built- up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  See 38 C.F.R. § 4.27.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  The Board's selection of a Diagnostic Code under which to rate a claimant's disability by analogy is considered a factual determination and is reviewed under the Court's "arbitrary and capricious" standard.  38 U.S.C. § 7261(a)(3)(A); Butts v. Brown, 5 Vet.App. 532, 539 (1993) (en banc).  The Board must provide an adequate statement of reasons or bases for its analysis under a particular section of the Diagnostic Code.  Stankevich v. Nicholson, 19 Vet.App. 470, 472 (2006).  The Board's duty to provide an adequate statement of reasons or bases is heightened in cases in which a condition is assigned a rating by analogy to other conditions.  See Suttman v. Brown, 5 Vet.App. 127, 134 (1993).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

The Veteran suffered a groin injury in March 1988 during basic training in the U.S. Army.  In 1989, after service, he was diagnosed with an inguinal hernia during a VA physical examination.  He filed a claim for service connection for his right inguinal hernia in September 1993.  In a November 2005 rating decision the RO granted service connection for a right inguinal hernia, and assigned a noncompensable rating, effective September 24, 1993, under DC 7338.  The following discussion addresses the Veteran's level of disability from the time service connection claim was filed in September 1993.  Fenderson, 12 Vet. App. 119 (1999).  

Diagnostic Code 7338 concerns an inguinal hernia.  Under this section, a zero percent evaluation is warranted for an inguinal hernia not operated, but remediable; or small, reducible, or without true hernia protrusion.  A 10 percent evaluation contemplates a postoperative recurrent hernia, readily reducible and well-supported by a truss or belt.  A 30 percent evaluation is in order for a small, postoperative recurrent, or unoperated irremediable, inguinal hernia, not well supported by truss or not readily reducible.  A 60 percent evaluation is assigned for a large postoperative and recurrent inguinal hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  A 10 percent is added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  

The Veteran and his attorney assert that, although the Veteran does not meet all of the criteria set forth for a 10 percent rating under DC 7338, he does meet some of the symptomatology, including that the hernia is recurrent and reducible.  They also contend that his disability is productive of functional loss and symptomatology that is not accounted for in the Schedule of Ratings for the digestive system.  

VA treatment records throughout the duration of the appeal show complaints of constant, unresolved right inguinal pain related to injury to the right inguinal area, which renders the Veteran unable to perform certain tasks such as riding a bicycle and lifting heavy objects.  

A December 1993 VA examination report shows the Veteran was diagnosed with a right inguinal hernia.  In April 1996, he received private treatment from the Texas Medical Rehabilitation and Pain Center.  The treating physician noted that the Veteran reported severe pain in the right inguinal hernia and in the lower lumbar spine, as well as increased pain with exercise.  The physician noted a mass at the right inguinal area that was reducible, and assessed the Veteran as 10 percent impaired under the American Medical Association's (AMA's) Guides to Evaluation of Permanent Impairment.  In a June 1996 assessment by the Center, the Veteran was deemed "not safe to return to work at more than a light physical demand level."  The treating physician noted that the Veteran reported pain that was "aggravated by movement" when crouching or lifting, constant pain in the area of the hernia, and sporadic pain in his lower back.  A physician for the Center documented in this assessment that the Veteran had a range of demonstrated motion for lumbar flexion of 29 degrees, and that the Veteran had pain that was "aggravated by movement, especially in the crouched position and lifting heavy objects," and that there was "constant pain to the right inguinal area," "numbness and tingling sensation to the right thigh," "sporadic pain to the low back area" and "pain [going] down to the heels, especially upon lifting."  

An April 2004 VA examination report reflects complaints of pain in the groin area for which the Veteran was treated with nonsteroidal anti inflammatories and light duty at work for a while, from 2 to 3 days.  The Veteran did not give a history of limited physical activities as a result of his pain, and was vague about the pain and described it as a dull aching type of pain that occurs intermittently.  He denied experiencing any urinary tract infection, any gross hematuria, any melena or pain with bowel movements, any dysuria, and any sexual dysfunction associated with this pain.  On digital genital examination, the right inguinal ring appeared to be normal and there was no identifiable mass protruding through the right inguinal ring.  There was a left scrotal mass which was partially reducible, measuring approximately 6 by 7 centimeters, soft, and somewhat tender.  Associated radiological studies indicated findings of no obstructive gas pattern or radio opaque calculi.  The Veteran was diagnosed with no right inguinal hernia identified.  

Private treatment records from Kelsey Seybold Clinic, dated May 2004 to August 2004, show complaints of pain status-post hernia repair, and findings that the Veteran could not raise his leg.  The August 2004 physician noted that there was normal gastrointestinal function, without swelling, redness or local tenderness.  The physician also noted that the Veteran had no reported problems since his surgery until the evaluation, so it was unlikely to be nerve damage.  An August 2004 CT Pelvis Report revealed no evidence of pelvic adenopathy or inguinal adenopathy.  

A July 2005 VA examination report indicates complaints of right groin discomfort with chronic pain complaints for which the Veteran underwent pain management in 1989.  He denied symptoms of vomiting, fever, and chills, was tolerating a diet and had no blood in his rectum, although he did experience pain with bowel movements, and with bending and squatting, the pain increased.  The Veteran also noticed a bulge in the right groin area.  On physical examination, the examiner observed a right inguinal hernia that was easily reducible.  Testicles were distended in normal anatomic position, and there was blood found in his rectum.  

A September 2005 VA examination report reveals that the Veteran denied a history of neoplasm, surgical repair of hernia, other abdominal surgery, injury or wound related to hernia, or tuberculosis of the peritoneum.  On physical examination, the examiner observed a present right-sided inguinal hernia without protrusion.  The examiner noted the hernia was not remediable or operable and had not been previously repaired.  The examiner noted that neither a truss nor a belt was indicated.  The Veteran was diagnosed with a right inguinal hernia.  

A May 2006 VA examination report reflects inguinal examination findings of no more than right inguinal more tender than left, hypersensitive, right inerect hernia noted, smooth borders with palpable mass on valsalva, no scrotal involvement, and no mass in the area unless valsava maneuver.  
The Board finds that the record clearly shows impairment of function due to pain, and must give separate consideration to those symptoms not contemplated within DC 7338.  See Esteban v. Brown, 6 Vet.App. 259, 261 (1994) (multiple disabilities related to the same condition should be rated separately so long as it does not result in duplicate compensation for the "same manifestation" (quoting 38 C.F.R. § 4.14)).  The Board is required to consider whether the Veteran's symptoms of pain, tenderness, and limitation on movement, such as the deficiencies of lifting and bending tolerance raised in the 1996 Center assessment, are entitled to rating by analogy.  See Urban v. Principi, 18 Vet.App. 143, 145 (2004) (per curium) (recognizing the Board's obligation to consider "all reasonably raised matters regarding the issue on appeal"), aff'd, 128 F. App'x 124 (Fed. Cir. 2005) (per curium); Brannon v. West, 12 Vet.App. 32, 35 (1998) (Board is required to "adjudicate all issues reasonably raised by a liberal reading of the Veteran's Substantive Appeal, including all documents and oral testimony in the record prior to the Board's decision"); EF v. Derwinski, 1 Vet.App. 324, 326 (1991) (stating that the Board must address all issues that are reasonably raised by the Veteran).  
As noted, a noncompensable rating for inguinal hernia under DC 7338 requires that the hernia be "[n]ot operated, but remediable" or "[s]mall, reducible, or without true hernia protrusion."  38 C.F.R. § 4.114 (2011).  The higher ratings for inguinal hernia consider the hernia's size and whether it is postoperative, recurrent, reducible, or supportable by truss or belt.  Id.  Pain, tenderness, and limitation of movement are not contemplated at any rating level of DC 7338.  However, the Board finds that the Veteran clearly experiences symptoms of pain and tenderness, which are not adequately addressed by DC 7338.  

There is no indication in the record of a postoperative recurrent hernia or a requirement for support by truss or belt.  In the absence of a postoperative recurrent, readily reducible and well supported by truss or belt right inguinal hernia, there exists no basis for an initial compensable evaluation for this disability under DC 7338.  However, the rating schedule allows for separate evaluation as a painful scar under DC 7804.  The Board finds that the Veteran's hernia disability would be best rated by analogy under the Schedule of Ratings for the skin, as the applicable diagnostic codes under this schedule contemplate pain, and as his current symptomatology is not adequately addressed by DC 7338.  Thus, the Veteran's service-connected right inguinal hernia will now be rated as 10 percent disabling under DCs 7338, 7899-7805.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

While the Veteran's appeal was pending, 38 C.F.R. § 4.118 for rating skin disabilities was amended, effective October 23, 2008.  See 73 Fed. Reg. 54708-01, 54710 (September 23, 2008).  Under the revised regulations, scars other than of the head, face, or neck, are rated under Diagnostic Codes 7801 to 7805.  

Under prior DC 7804, a scar that was superficial and painful on examination could be assigned a 10 percent rating. 38 C.F.R. § 4.118, DC 7804 (in effect prior to October 23, 2008).  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, DC 7804, Note (1) (in effect prior to October 23, 2008).  Note (2) is not applicable.  See 38 C.F.R. § 4.118, DC 7804, Note (2).  

Under the amended regulations for rating skin disabilities, a 10 percent evaluation may be assigned under DC 7804 where there are one or two scars that are unstable or painful.  See 38 C.F.R. § 4.118, DC 7804 (2011).  

A review of other applicable rating codes reveals that the Veteran would not be entitled to any greater rating than that already provided under DCs 7338, 7899-7805, with the addition of DC 7804. The Board finds that further evaluation under other diagnostic codes for rating skin disabilities is not appropriate.  

The Veteran's statements describing his symptoms are considered to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Veteran's reports have been consistent throughout the duration of this appeal, and as such his statements are credible, and accorded great probative value.  

The Board finds the evidence is in equipoise to support an initial disability rating of 10 percent for the component of pain in relation to the functional loss related to the right inguinal hernia, as rated by analogy under DC 7804.  Under the circumstances, because the Veteran's complaints regarding his right inguinal hernia have been consistent throughout the appellate period, staged ratings are not appropriate.  

In summary, the preponderance of the evidence is against the Veteran's claim for a compensable initial rating under DC 7338, but in support of an initial rating of 10 percent under DC 7804.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been appropriately applied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  

As a final matter, the Board notes that under Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of unemployability due to service-connected disabilities, as inextricably intertwined with the issue of entitlement to total disability rated based on individual unemployability due to service-connected disabilities (TDIU).  However, the record reflects that the Veteran is currently employed; hence any development or consideration under Rice is rendered moot.  


ORDER

A 10 percent rating for the service-connected right inguinal hernia is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Review of the record reveals that further RO action is warranted.  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the disability picture requires the assignment of an extraschedular rating.  
 
Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

In this case, a 1996 Functional Assessment report indicated that it was unsafe for the Veteran to return to any sort of work requiring lifting.  He was declared able to perform only "sedentary to light physical demand level" work.  

In a January 2005 statement, he reported that when he came out of the service he was unable to pass the physical examination for a grocery warehouse job due to his hernia.  

In August 2005 the Veteran filed a VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation, which indicated that his hernia is a barrier that he feels reduces his ability to get or hold a satisfactory job.  

On VA examination in February 2008, the examiner noted that there were "significant effects" on the Veteran's usual occupation due to his hernia disability, and he reported missing four weeks of work.  

In a July 2012 statement from the Veteran's attorney it was noted that the Veteran's post-service work has been chiefly in the area of providing security services.  

As there are indications that the rating criteria are inadequate, and as the Veteran appears to experiences interference with his employment, the issue of entitlement to extraschedular compensation for the Veteran's service-connected inguinal hernia disability is remanded for referral to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must refer the Veteran's claim for an increased rating for the right inguinal hernia disability to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether an extraschedular rating is warranted.  

2.  Thereafter, the RO must readjudicate the issue of an increased rating for the right inguinal hernia disability on an extraschedular basis.  If the determination remains adverse to the Veteran, please furnish the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond to it, before returning the case to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


